APPLICATION FOR REHEARING
No 3242.
Decided Jan 7, 1941
BY THE COURT:
Submitted on application of appellant for rehearing, which, inasmuch as this case was tried in this Court on appeal on questions of law and fact, is, in substance, a motion for a new trial.
We have examined the grounds assigned for the sustaining of the application, and recognize that we were in error in holding that the appellants failed in their obligation to prove payment of taxes, inasmuch as Mrs. Jones agreed in the contract to pay the taxes. However, this was not the basis of our finding against the plaintiffs, and we find nothing in the brief for the applicant which in our judgment re- . quires a different conclusion. We discussed all the questions presented in our original decision and no good purpose will be served by giving them further attention.
The application will be overruled.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.